United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3141
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Gregory Houston Holt,                   *
                                        *      [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: January 13, 2004
                                Filed: September 9, 2004
                                 ___________

Before WOLLMAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                           ___________

PER CURIAM.

       Gregory Houston Holt appeals the sentence imposed by the district court1 upon
the revocation of his supervised release. We affirm.

        Holt pled guilty to possession of a firearm with no serial number, a class D
felony, and was sentenced to three years of probation. See 18 U.S.C. § 922(k). After
violating his probation, Holt was sentenced to six months in prison and 24 months of

      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
supervised release. He violated the conditions of his supervised release in August
2003, whereupon the district court revoked his release and imposed a sentence of 18
months imprisonment followed by 18 months of additional supervised release. Holt
contends, citing United States v. St. John, 92 F.3d 761, 766-67 (8th Cir. 1996), that
because he was given 24 months of supervised release after his probation violation,
the additional imprisonment and supervised release ordered upon revocation must be
capped at 24 months.

       We rejected an identical argument in U.S. v. Palmer, No. 03-1333, 2004 WL
1878356 (8th Cir. Aug 24, 2004) (en banc), and overruled St. John’s interpretation
of 18 U.S. C. § 3583(e)(3) and (h). We concluded that a defendant may be sentenced
to a term of imprisonment and a further term of supervised release which, in the
aggregate, do not exceed the term of supervised release authorized by statute for the
offense that resulted in the original term of supervised release. Palmer, 2004 WL
1878356, at *3. Here, because the underlying offense is a class D felony, a term of
supervised release of up to three years is authorized by 18 U.S.C. § 3583(b)(2).
Accordingly, the district court did not err in sentencing Holt to terms of imprisonment
and supervised release totaling 36 months.

      The judgment is affirmed.
                     ______________________________




                                         -2-